DETAILED ACTION
	Claims 13-20 were rejected in the Office Action mailed 3/24/2022.
	Applicant filed a response 6/06/2022, amended claims 13-18 and 20.
	Claims 1-20 are pending. 
	Claims 1-12 are withdrawn. 
	Claims 13-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
It is noted that the amended Abstract of the record discloses “The disclosure describes…” (emphasis added).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract should be primarily related to what is new in the art to which the invention pertains. Phrases should not be used which are implicit, (for instance, "the invention relates to..."), and statements on the alleged merits or value of the invention are not allowed. See 37 CFR 1.438 The abstract.

Claim Objections
Claim 14 is objected to because of the following informalities:
To ensure clarity, it is suggested to delete “added to the spinning solvent” in claim 14, line 10.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the solution solvent" in claim 15.  There is insufficient antecedent basis for this limitation in the claim. The examiner interprets “the solution solvent” as “the solution comprising the tin precursor and the fluorine”. This interpretation is speculative. Clarification is requested. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (CN 103924381 A; hereinafter Zhu), in view of Cheng et al., Nickel-doped tin oxide hollow nanofibers prepared by electrospinning for acetone sensing (hereinafter Cheng) and Kato et al., Cathodic Arc-plasma Deposition of Platinum Nanoparticles of Fluorine-doped Tin Oxide for Electrocatalytic Nitrate Reduction Reaction (hereinafter Kato).
	The Examiner has provided a machine translation of CN 103924381 A. The citations of the prior art in this rejection refer to the machine translation.
	

Regarding claim 13, Zhu teaches the preparation of flexible transparent conducting oxide fibre film (Zhu, [0004]) using a metal salt such as salt of Sn and doping element such as F (Zhu, [0006]; [0050]) (i.e., producing a fluorine-doped tin oxide support) comprising,
spraying the precursor solution of step 1 comprising a metal salt such as salt of Sn and doping element such as F (i.e., solution comprising a tin precursor and a fluorine precursor) through electrostatic spinning (i.e., electrospinning) to obtain the organic/inorganic composite nano fibre (i.e., tin oxide nanofiber doped with fluorine) (Zhu, [0005]-[0012]; [0051]-[0052]);
calcining (i.e., heat-treating) the organic/inorganic composite nano fibre, obtaining a flexible transparent conducting oxide fibre film (Zhu, [0015]; [0053]).

Zhu further teaches wherein an adhesive such as polyvinylpyrroline (i.e., PVP) or polyvinyl alcohol is added to the precursor solution, wherein the metal salt of Sn is preferably a metal chloride or hydrated metal chloride salt (Zhu, [0005]-[0008]; [0050]), wherein the voltage and feeding speed of the electrostatic spinning device are 10 to 30 kV and 0.1 ml/h to 1.0 ml/h, respectively, (Zhu, [0013]; [0052]), wherein the heating rate during the calcining step is 0.5 to 10 degrees centigrade/min, wherein the temperature is raised to 400 to 1000 degrees centigrade, and wherein the calcining time is 2 to 8 hours under air atmosphere (Zhu, [0015]; [0053]). 

Regarding claim 13, Zhu does not explicitly disclose (a) wherein a nanotube is produced and (b) a method for producing a platinum catalyst comprising supporting platinum nanoparticles on the fluorine-doped tin oxide support, as presently claimed.

With respect to the difference (a), Cheng teaches a method for fabricating SnO2 nanofibers by electrospinning a solution comprising SnCl2·2H2O and PVP using an electrostatic voltage of 8 kV and feed speed of 0.7 mL/h, followed by calcination at 600oC in air for 2h (Cheng, pg. 79, ‘2.1. Preparation of SnO2 nanofibers’, paragraphs 1-3) and wherein when the heating rate was as high as 10oC/min, most of the obtained SnO2 nanofibers were hollow (i.e., nanotubes) (Cheng, pg. 81, ‘3.2. The effect of heating rate during calcination’, paragraph 1).
As Cheng expressly teaches, the hollow-core feature (i.e., nanotube structure) is advantageous by providing more active surface area (Cheng, pg. 83, right column paragraph 2).
Cheng is analogous art, as Cheng is drawn to a method of fabricating SnO2 hollow nanofibers with a tube-like structure (i.e., nanotubes) through a combination of electrospinning and calcination (Cheng, pg. 78, ‘Abstract’).
In light of the motivation of using hollow nanofibers taught in Cheng, it therefore would have been obvious to one of ordinary skill in the art to modify the heating rate during calcination to achieve the hollow-core nanofiber structure of Cheng in the calcination process of Zhu, in order to increase the surface area of the nanofibers, and thereby arrive at the claimed invention.

With respect to the difference (b), Kato teaches a method wherein Pt nanoparticles were deposited on fluorine-doped tin oxide (FTO) substrates (i.e., supporting platinum nanoparticles on the fluorine-doped tin oxide support) to produce Pt/Sn interfaces, wherein the APD-Pt/FTO showed the electrocatalytic nitrate reduction activity and the Pt/Sn interfaces worked as the catalytic active site (Kato, Abstract; ‘4. Conclusions’; ‘2. Experimental Section’) (i.e., the APD-Pt/FTO produced is a platinum catalyst).
Kato is analogous art, as Kato is drawn to depositing Pt nanoparticles on fluorine-doped tin oxide (FTO) substrates (Kato, Abstract; ‘4. Conclusions’).
In light of the disclosure of depositing Pt nanoparticles of fluorine-doped tin oxide (FTO) substrates taught in Kato, it therefore would have been obvious to one of ordinary skill in the art to use the flexible transparent conducting oxide fibre film of Zhu in view of Cheng as FTO substrate for depositing Pt nanoparticles in the APD-Pt/FTO of Kato, and thereby arrive at the claimed invention. 

Regarding claim 13, while Zhu in view of Kato and Cheng does not explicitly disclose that the ADP-Pt/FTO (i.e., platinum catalyst) is for use in a fuel cell, the recitation in the claims that the platinum catalyst is “for a fuel cell” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use. Given that Zhu in view of Kato and Cheng disclose a platinum catalyst as presently claimed, it is clear that the APD-Pt/FTO of Zhu in view of Kato and Cheng would be capable of performing the intended use, i.e. for a fuel cell, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.

Regarding claim 14, Zhu further teaches spraying the precursor solution of step 1 comprising a metal salt such as salt of Sn and doping element such as F through electrostatic spinning (i.e., solution comprising a tin precursor and a fluorine precursor is prepared before electrospinning) (Zhu, [0005]-[0012]; [0051]-[0052]),
wherein an adhesive: solvent mass ratio is 1:3 to 1:10 (Zhu, [0010]; [0050]-[0051]) (i.e., adding 10% to 33% by weight of a nanotube template material based on the total weight of the solvent);
wherein the mass ratio of the total mass salt of the metal salt (i.e., tin precursor) and the doped element and the adhesive is 0.5:1 to 3:1 (Zhu, [0010]; [0006]) (i.e., encompasses the claimed range of amount of tin precursor added; based on the adhesive: solvent mass ratio in Zhu, the total mass salt of the metal salt and the doped element to the mass solvent ratio is 0.5:10 to 3:3, or 5% to 100%);
and wherein the molar ratio of the doping element: metal salt is 1:3 to 1:100 (Zhu, [0007]; [0006]; [0051]) (i.e., adding a fluorine precursor in amount overlapping with presently claimed range; for example, if the total mass salt of the metal salt and the doped element to the mass solvent ratio used is 3:3, and a 1:3 doping element: metal salt molar ratio is used, wherein ammonium fluoride, i.e. NH4F, is used for the doping element, tin (IV) chloride pentahydrate, i.e. Cl4H5O5Sn, is used as the metal salt, and N,N dimethyl formamide, i.e. DMF, is used as a solvent, (1 g salt / 1 g DMF) × ( 73.09 g/ mol DMF) × (1 / [(0.25 mol salt / mol NH4F) (37.037 g/mol NH4F) + (0.75 mol salt / mol Cl4H5O5Sn) × (350.6 g/mol Cl4H5O5Sn)]) × (.25 mol NH4F / 1 mol salt) = 6.7 mol NH4F / mol DMF would be added, which is encompassed in the claimed molar amount of fluorine precursor). 
As set forth in MPEP 2144.05, in the case where the claimed amount of tin precursor, nanotube template material, and fluorine precursor ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
	

Regarding claim 15, Zhu further teaches wherein the precursor solution comprising a salt of Sn and doping element F (Zhu, [0006]) (i.e., tin precursor and fluorine precursor) is sprayed (i.e., injected) through an electrostatic spinning device using a feeding speed of 0.1 ml/h to 1.0 ml/h, such as 0.3 ml/h, and a working voltage of 10 to 30 kV, such as 18 kV (Zhu, [0013]; [0052]).

Regarding claim 16, Zhu further teaches wherein the organic/inorganic composite nano fibre is calcined (i.e., heat treated) at 400 to 1000 degrees centigrade, such as at a temperature of 700 degrees centigrade, for 2 to 8 hours under air atmosphere (Zhu, [0015]; [0053]).
As set forth in MPEP 2144.05, in the case where the claimed calcining time ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 17, Zhu further teaches wherein the precursor solution used to form the nanofibers comprises an adhesive, such as polyvinylpyrrolidone (i.e., PVP; nanotube template material) (Zhu, [0005]; [0008]; [0012]). 
However, Zhu does not explicitly disclose wherein the heat treatment of the nanofibers removes a nanotube template material, as presently claimed.

With respect to the difference, Cheng teaches a method for fabricating SnO2 nanofibers by electrospinning a solution comprising PVP (i.e., nanotube template material) followed by calcination (Cheng, pg. 79, ‘2.1. Preparation of SnO2 nanofibers’, paragraphs 1-3), and wherein during calcination, the hydrocarbons in the fibers were burned out (i.e., PVP was removed) (Cheng, pg. 79, ‘2.1. Preparation of SnO2 nanofibers’, paragraph 3).
As Cheng expressly teaches, during the calcination process, PVP was gradually decomposed and it played the role of sacrificial template to maintain fibrous morphology (Cheng, pg. 82, left column, lines 1-3). Cheng further teaches the increase in surface area of the fibers is due to the decomposition of PVP (Cheng, pg. 80, right column, paragraph 2).
Cheng is analogous art, as Cheng is drawn to a method of fabricating SnO2 hollow nanofibers with a tube-like structure (i.e., nanotube) through a combination of electrospinning and calcination (Cheng, pg. 78, ‘Abstract’).
In light of the motivation of using PVP as a sacrificial template taught in Cheng, it therefore would have been obvious to one of ordinary skill in the art to incorporate the decomposition of hydrocarbons in the fibers during calcination of Cheng in the calcination process of Zhu in view of Cheng and Kato, in order to increase the surface area of the nanofibers, and thereby arrive at the claimed invention.

Regarding claim 18, Zhu further teaches wherein the metal salt is one or more salt of Sn, preferably a metal chloride or hydrated metal chloride salt (Zhu, [0006]), such as five water four tin chloride (i.e., tin (IV)  pentahydrate; SnCl25H2O) (Zhu, [0050]-[0051]).

Regarding claim 19, Zhu further teaches wherein the doping element is ammonium fluoride (Zhu, [0050]-[0051]).
Regarding claim 20, Zhu further teaches wherein the adhesive (i.e., nanotube template material) is one or more of polyvinylpyrrolidone, polyethylene oxide, and polyvinyl alcohol (Zhu, [0008]; [0050]-[0051]). 

Response to Amendment
In response to the amendments in the specification, drawings, and claims 13-18 and 20, the previous specification objections, drawing objections, claim objections, and 35 U.S.C. 112(b) rejections are withdrawn from the record. However, the amendments necessitate new sets of specification objections, claim objections, and 35 U.S.C. 112(b) rejections, as set forth above.

In response to the amendments, regarding “a platinum catalyst for a fuel cell” and “supporting platinum nanoparticles on the fluorine-doped tin oxide support” recited in claim 13, it is agreed that the previous 35 U.S.C. 103 rejections over Zhu et al. (CN 103924381 A; hereinafter Zhu), in view of Cheng et al., Nickel-doped tin oxide hollow nanofibers prepared by electrospinning for acetone sensing (hereinafter Cheng) would not meet the present claims. Therefore, the previous 35 U.S.C. 103 rejections over Zhu in view of Cheng, are withdrawn from the record. However, the amendments necessitate new sets of 36 U.S.C. 103 rejections over Zhu in view of Cheng and Kato et al., Cathodic Arc-plasma Deposition of Platinum Nanoparticles of Fluorine-doped Tin Oxide for Electrocatalytic Nitrate Reduction Reaction (hereinafter Kato), as set forth above.

Applicant primarily argues:
“None of the cited references of Zhu and Cheng discloses or suggests that when fluorine is doped, there is a significant difference in electrochemical durability in the platinum catalyst for fuel cell as the result of ''Test Example 1" above. Thus, the skilled artisan would not be aware of even how to modify the Zhu reference, even if by chance reviewing the Cheng reference.”
Remarks, p. 13
The Examiner respectfully traverses as follows: 
	Firstly, it is noted, “Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979).” See MPEP 2145 II. Further, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
	Given the ADP-Pt/FTO of Zhu in view of Cheng and Kato is substantially identical to platinum catalyst used in the present invention, as set forth above (pages 5-8), it is clear that the ADP-Pt/FTO of Zhu in view of Cheng and Kato would intrinsically have the substantially identical advantages as the present invention.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).
	
	Secondly, it is noted that the data in Test Example 1 does not provide a method for producing a platinum catalyst for a fuel cell comprising supporting platinum nanoparticles on the fluorine-doped tin oxide support. Therefore, it is unclear if the Test Example 1 would fall within the scope of the claims.
Further, the data is not commensurate in scope with the scope of the claims. Specifically, Test Example 1 only uses tin oxide nanotubes doped with four dopants prepared in Example 1 and Comparative Examples 1 to 3, wherein in Example 1, a specific amount of a specific solvent (i.e., 5.4 g of mixed DMF and ethanol in a 1:1 ratio), a specific amount of a specific tin precursor (i.e., 0.5 g of SnCl22H2O), a specific amount of a specific nanotube template material (i.e., 0.7 g of PVP), and a specific amount of a specific fluorine precursor (i.e., NH4F at a ratio of 30 mol%) were mixed, wherein the spinning solution was injected at a specific flow rate and voltage on a specific substrate (i.e., 0.4 ml/hour, 18 kV, and aluminum foil substrate), wherein the spun nanofibers were heat treated at a specific temperature for a specific duration in a specific atmosphere (i.e., 600oC for 1 hour in an oxygen or air atmosphere), while the present claims broadly recites wherein a fluorine-doped tin oxide support is made by electrospinning a solution comprising any type and any amount of a tin precursor and any type and any amount of a fluorine precursor, to produce  a tin oxide nanofiber doped with fluorine, and heat-treating the tin oxide nanofibers doped with fluorine, in any conditions, to produce any type of a nanotube.

Additionally, the fact remains that Zhu teaches spraying a precursor solution comprising a metal salt such as salt of Sn and doping element such as F (i.e., solution comprising a tin precursor and a fluorine precursor) through electrostatic spinning (i.e., electrospinning) to obtain the organic/inorganic composite nano fibre  (Zhu, [0005]-[0012]; [0051]-[0052]) (i.e., tin oxide nanofiber doped with fluorine) and calcining (i.e., heat-treating) the organic/inorganic composite nano fibre, obtaining a flexible transparent conducting oxide fibre film (Zhu, [0015]; [0053]). 
Cheng is taught to modify the process of Zhu to achieve the hollow-core feature (i.e., nanotube structure), which is advantageous by providing more active surface area (Cheng, pg. 83, right column paragraph 2), as set forth on pages 5-6 above. Cheng teaches a method for fabricating SnO2 nanofibers by electrospinning a solution comprising SnCl2·2H2O followed by calcination at 600oC in air for 2h (Cheng, pg. 79, ‘2.1. Preparation of SnO2 nanofibers’, paragraphs 1-3), wherein when the heating rate was as high as 10oC/min, most of the obtained SnO2 nanofibers were hollow (i.e., nanotubes) (Cheng, pg. 81, ‘3.2. The effect of heating rate during calcination’, paragraph 1). 
Therefore, it is the examiner’s position that it would have been obvious to one of ordinary skill in the art  to modify the heating rate during calcination to achieve the hollow-core nanofiber structure of Cheng in the calcination process of Zhu, as set forth on pages 5-6 above, in order to further improve the process of Zhu by obtaining a flexible transparent conducting oxide fibre film with hollow fibers, and thus providing more active surface area. It is the examiner’s position that Zhu in view of Cheng and Kato meet the present claims, absent evidence to the contrary.	
Finally, “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. Therefore, the Examiner’s position remains, it would be obvious to one of ordinary in the art to achieve a successful modification, absent evidence to the contrary.
	

Applicant further argues:
“Zhu is directed to making a transparent, flexible film for uses such as flat panel displays, greenhouses, etc. (see, e.g., paragraph [0002]). Meanwhile, Cheng discloses in its Abstract hollow SnO2 nanofibers for uses such as detecting acetone vapor. Thus, Applicant respectfully submits that the references are not in an analogous art as defined in M.P.E.P. § 2141.01(a)”
Remarks, p. 13
The Examiner respectfully traverses as follows: 
	As cited in MPEP 2141.01 (a), “In order for a reference to be proper for use in an obviousness rejection under 35 U.S.C. 103, the reference must be analogous art to the claimed invention. [...] This does not require that the reference be from the same field of endeavor as the claimed invention, in light of the Supreme Court's instruction that "[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one." Id. at 417, 82 USPQ2d 1396. Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.”
Given that Zhu is drawn to a preparation of flexible transparent conducting oxide fibre film (Zhu, [0004]) using a metal salt such as salt of Sn and doping element such as F (Zhu, [0006]; [0050)) (i.e., producing a fluorine-doped tin oxide support), Zhu is from the same field of endeavor as the claimed invention.  Therefore, Zhu is analogous art to the claimed invention.  

Further, Cheng is analogous art to the claimed invention, given Cheng is drawn to a method of fabricating SnO2 hollow nanofibers with a tube-like structure (i.e., nanotubes) through a combination of electrospinning and calcination (Cheng, pg. 78, ‘Abstract), Cheng is from the same field of endeavor as the claimed invention (Claim 13). Alternatively, Cheng is analogous art to the claimed invention, given that Cheng is reasonably pertinent to the problem faced by the inventor, i.e., providing more active surface area (i.e., large specific surface area) (Cheng, pg. 83, right column paragraph 2; instant Specification, page 8).

Therefore, the Examiner has fully considered Applicant’s arguments, but they are found unpersuasive.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Andreas et al. (EP 2765223 B1; hereinafter Andreas) teaches an electrocatalyst for preparing chlorine which is based on at least one noble metal oxide selected from Pt, characterized in that the catalyst additionally contains at least one non-noble metal oxide powder doped with a doping element (Andreas, claim 1; page 4, paragraph 3), wherein the non-noble metal oxide powder is fluorine doped tin oxide (FTO) and may include fibrous particles (Andreas, page 4, paragraphs 4 and 9; page 5, paragraphs 3 and 6), and wherein electrodes having electrode coatings containing the catalyst with finely divided non-noble metal oxide powders may, in addition to the described applications in chlorine production, alternatively be used to generate electrical current in e.g. Fuel cells (Andreas, page 6, paragraph 3). 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITU SHIRALI whose telephone number is (571)272-2241. The examiner can normally be reached Monday - Friday: 10am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571)270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.S.S./Examiner, Art Unit 1732          

/CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732